Order filed February 10, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00572-CV
                                 ____________

                     RICHARD ALAN HAASE, Appellant

                                         V.

 ABRAHAM, WATKINS, NICHOLS, SORRELS AND FRIEND, LLP AND
               RANDY SORRELLS, Appellees


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-17970


                                     ORDER

      The reporter’s record in this case was due October 20, 2014. See Tex. R.
App. P. 35.1. On December 18, 2014, the official court reporter, Michelle Tucker,
filed one volume of the reporter’s record covering the hearing on appellant’s
motion for new trial on June 20, 2014. On February 5, 2015, appellant filed a
motion for extension of time to file his brief until a supplemental reporter’s record
from the March 28, 2014, hearing has been filed. To date, the court has been
unable to confirm whether a record was made of a hearing held on or about March
28, 2104. Accordingly, we issue the following order:

      We order Michelle Tucker, the official court reporter, to provide written
responses or before February 20, 2015, to the following requests for information:

      1. Did the trial court conduct a hearing in this case on or about March
      28, 2014?
      2. If so, was the hearing reported?
      3. If the hearing was reported, was it reported by the official court
      reporter or a substitute court reporter?
      4. If the hearing was reported by a substitute court reporter, identify
      the substitute reporter and provide his/her contact information.
      If the requested hearing was reported, we further order Michelle Tucker to
file, or ensure that the substitute reporter files, a supplemental reporter’s record
from the hearing held on or about March 28, 2014, with the clerk of this court on
or before March 6, 2015.

      Appellant’s brief shall be due seven days after the supplemental reporter’s
record is filed, or if no record was made of the requested hearing, the brief shall be
due seven days after written confirmation of that fact is filed by the official court
reporter.



                                   PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and McCally.